

115 HR 913 IH: Immigrant Detainee Legal Rights Act
U.S. House of Representatives
2017-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 913IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Foster (for himself and Mr. Deutch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for improvements in the treatment of detainees, and for other purposes.
	
 1.Short titleThis Act may be cited as the Immigrant Detainee Legal Rights Act. 2.Office of legal access programs (a)Establishment of office of legal access programsThe Attorney General shall establish and maintain, within the Executive Office for Immigration Review, an Office of Legal Access Programs to develop and administer a system of legal orientation programs to make immigration proceedings more efficient and cost-effective by educating aliens regarding administrative procedures and legal rights under United States immigration law and to establish other programs to assist in providing aliens access to legal information. The Attorney General shall submit a plan to Congress not later than 180 days after the enactment of this Act including a schedule to develop and deploy legal orientation programs for all detainees not later than 1 year after the enactment of this Act. The Attorney General shall seek input from nongovernmental organizations and stakeholders in developing this plan.
 (b)Legal orientation programsThe legal orientation programs— (1)shall provide programs to assist detained aliens in making informed and timely decisions regarding their removal and eligibility for relief from removal in order to increase efficiency and reduce costs in immigration proceedings and Federal custody processes and to improve access to counsel and other legal services;
 (2)shall ensure that programs and written notice of rights are available in English and the five most common native languages spoken by the detainees held in custody at that location during the preceding fiscal year;
 (3)shall identify unaccompanied alien children, aliens with a serious mental disability, and other particularly vulnerable aliens for consideration by the Attorney General pursuant to section 292(c) of the Immigration and Nationality Act, as added by section 3502(c); and
 (4)may provide services to detained aliens in immigration proceedings under sections 235, 238, 240, and 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1225, 1228, 1229a, and 1231(a)(5)) and to other aliens in immigration and asylum proceedings under sections 235, 238, and 240 of the Immigration and Nationality Act (8 U.S.C. 1225, 1228, and 1229a).
 (c)ProceduresThe Secretary of Homeland Security, in consultation with the Attorney General, shall establish procedures that ensure that legal orientation programs are available for all detained aliens within 5 days of arrival into custody and to inform such aliens of the basic procedures of immigration hearings, their rights relating to those hearings under the immigration laws, information that may deter such aliens from filing frivolous legal claims, and any other information deemed appropriate by the Attorney General, such as a contact list of potential legal resources and providers.
 (d)Rule of constructionNothing in this subsection shall be construed to create any substantive or procedural right or benefit that is legally enforceable by any party against the United States or its agencies or officers or any other person.
 (e)FundingThere shall be appropriated such sums as may be necessary to carry out this section. 